Citation Nr: 1439845	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability, to include degenerative joint disease, degenerative disc disease of the lumbar spine, and lumbar myofascial syndrome.

4.  Entitlement to service connection for recurring upper respiratory infections.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a right shoulder disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  He also testified before the undersigned at a July 2014 Travel Board hearing.  The transcripts of both hearings are of record.

The Board notes that in a March 2011 rating decision, the RO granted service connection for recurring hemorrhoids.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Veteran submitted additional pertinent evidence in August 2014, which has not yet been considered by the RO.  However, the Veteran submitted a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).
In his August 2014 statement, the Veteran stated that he has difficulty walking due to his back disability and plantar fasciitis.  The issue of entitlement to service connection for plantar fasciitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to service connection for recurring upper respiratory infections, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently diagnosed lumbar myofascial syndrome is related to active service.

2.  The Veteran does not have a current left knee disability.

3.  The Veteran does not have a current right knee disability.

4.  The Veteran does not have a current left shoulder disability.

5.  The Veteran does not have a current right shoulder disability.


CONCLUSIONS OF LAW

1.  The currently diagnosed lumbar myofascial syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A left knee disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), (c) (2013).

3.  A right knee disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), (c) (2013).

4.  A left shoulder disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), (c) (2013).

5.  A right shoulder disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a low back disability.

In a March 2010 letter, issued prior to the initial adjudication of the claims, the RO notified the appellant of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The appellant was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the March 2010 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records and private treatment records.  The Veteran has not reported any VA treatment for his knees or shoulders.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claims.  The Board is also unaware of any such evidence.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or persistent and recurrent symptoms of a disability, the record contains evidence of an event, injury or disease in service, the record indicates that the disability or symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service treatment records contain no evidence that the Veteran had shoulder problems in service or chronic knee problems in service and the Veteran has only alleged pain in service. Moreover, there is no evidence of a current left or right shoulder disability or a left or right knee disability other than complaints of pain, and there is no indication that his current complaints of pain are related to any specific event or injury in service.  Consequently, the Board has determined that the medical evidence of record is sufficient to decide the claims and that VA has no duty to provide an examination for the claims for service connection for a left or right shoulder disability or a left or right knee disability. 38 U.S.C.A. § 5103A(d).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Low Back Disability

The Veteran contends that he has a current low back disability, which developed as a result of him constantly lifting excessively heavy equipment and materials, stretching and straining, while working as an aircraft mechanic during active military duty.

Service treatment records show that the Veteran was treated for low back pain in February 1966 and January 1970.  X-rays on both occasions were negative, and he was diagnosed with lumbar strains.  It was noted that these were episodes of myofascial pain.  At the time of his May 1970 separation examination, it was noted that the Veteran had occasional back pain since 1965, but no pain in the previous four months.  No chronic low back disability was diagnosed at that time.

There are no post-service treatment records showing treatment for a low back disorder.  An April 2010 VA examination report is the first medical evidence currently of record of the post-service existence of a back disorder.  The examiner noted the Veteran's reports of back problems, specifically lower lumbar pain, beginning in the 1970's during active duty after lifting or other activities which strained his back.  X-rays revealed degenerative disc disease at L4-L5.  He was diagnosed with lumbar myofascial syndrome, lumbar degenerative joint disease (DJD), and lumbar degenerative disc disease (DDD).  The examiner opined that the DJD and DDD were less likely as not to have been caused by or the result of active military service.  In rendering his opinion, he noted that the lumbar strains that the Veteran was treated for in service were episodes of myofascial pain, and that X-rays at that time did not reveal any evidence of underlying degenerative disease of the spine.  Therefore, the current lumbar degenerative disease is considered secondary to normal aging and was not aggravated by military service.  However, the examiner also noted that the lumbar strains the Veteran experienced in service was not an unexpected finding in an aircraft mechanic, and opined that the diagnosed lumbar myofascial syndrome was at least as likely as not to have been caused by and the result of active military service.  

The medical evidence documents a current low back disability.  The service treatment records document treatment in service for lumbar strains.  The Board also notes that the Veteran has reported in statements, including during his July 2014 Travel Board hearing, and during examination, that he had lower back pain during active military service, and that he has had continuing problems with his lower back since that time.  These statements provide competent evidence of a low back injury during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  He is competent to report the specifics of his injury, and his report is supported by the findings that he has a current low back disability. They are also buttressed by the opinion of the April 2010 VA examiner.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for many years after service.  However, in light of the above discussion, the Board finds no adequate basis to reject the competent medical evidence that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  This favorable medical evidence supports a finding that the Veteran's currently diagnosed lumbar myofascial syndrome is the result of an in-service low back injury. Overall, the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for lumbar myofascial syndrome is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

Left and Right Knee Disabilities

The Veteran contends that he has current left and right knee disabilities, which developed as a result of him working in awkward positions on his knees while trying to position engine parts to get them on the engine in the correct manner, while working as an aircraft mechanic during active military duty.  See July 2014 Travel Board hearing transcript.

Service treatment records show that the Veteran was treated for abrasions on the knee in June 1964, and a superficial laceration to the knees in December 1968.  No further treatment for the knees is recorded, and no diagnosis of a chronic knee disability was made in service or at the time of the Veteran's discharge.  

Private treatment records show that in September 2006, the Veteran reported unspecified bilateral knee symptoms since 2001.  No diagnosis of a knee disability was made at that time.  October 2009 private treatment records show that the Veteran reported a history of bilateral knee surgery in 1997, with no indication as to what type of surgery it was.  Again, no chronic knee disability was diagnosed at that time.  

The Veteran testified during his July 2014 Travel Board hearing that he believes he had bilateral knee surgery sometime in 2005 or 2006, and he thinks it was performed at a hospital in the Dallas Fort Worth area or a hospital in Baylor.  He also reported that he had already submitted records of the surgery to the RO.  See July 2014 Travel Board hearing transcript.  However, the Board notes that there are no records of any knee surgery currently associated with the claims file or the Virtual VA e-folder.  Furthermore, even assuming arguendo that the Veteran did have bilateral knee surgery in 1997 (as he reported during private treatment in 2009) or in 2005 or 2006 (as he reported during his Board hearing), there is still no evidence of a diagnosed left or right knee disability since the Veteran filed his claim for service connection in February 2010.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report his symptoms of left and right knee pain.  However, an underlying disability related to the left or right knee has never been identified during the current appeal period.  Pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There is no other competent medical evidence of record, VA or private, of an underlying left or right knee disability in the record.

In essence, the evidence of a current diagnosis of a left or right knee disability is limited to statements from the Veteran.  The Board finds that diagnosing a disability related to the knee requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a knee diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2013).

In light of the absence of any competent evidence of a current chronic left or right knee disability, these claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  
Left and Right Shoulder Disabilities

The Veteran contends that he has current left and right shoulder disabilities, which developed as a result of him constantly lifting excessively heavy equipment and materials, stretching and straining, and working in awkward positions, while performing duties as an aircraft mechanic during active military duty.

Service treatment records are negative for any evidence of treatment, complaints or a diagnosis related to the shoulders, or any shoulder injury during military service, and there was no evidence of a left or right shoulder disability at the time of the Veteran's discharge.  

Post-service treatment records show that during private treatment in September 2006, the Veteran reported unspecified bilateral shoulder symptoms since 2001.  No diagnosis of a shoulder disability was made at that time.

The Veteran testified during his July 2014 Board hearing that he also had bilateral shoulder surgery in the Dallas Fort Worth or Baylor area.  He did not indicate when the surgery took place.  He also testified that he was not taking pain medicine for his shoulders, but was hoping that when he went to the VA in six months (January 2015), he would be prescribed something.  Notwithstanding the Veteran's reports, the Board notes that there no records of any shoulder surgery associated with the claims file or the Virtual VA e-folder.  Furthermore, even assuming arguendo that the Veteran did have bilateral shoulder surgery as he claims, there is still no evidence of a diagnosed left or right shoulder disability since the Veteran filed his claim for service connection in February 2010.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

As with the knees, the Veteran is competent to report his symptoms of left and right shoulder pain.  However, diagnosing an underlying disability related to the left or right shoulder requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of a lay person or observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a shoulder diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2013).

No shoulder disability has been identified during the current appeal period.  Pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There is no other competent medical evidence of record, VA or private, of an underlying left or right shoulder disability in the record.

In light of the absence of any competent evidence of a current chronic left or right shoulder disability, these claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for lumbar myofascial syndrome is granted.

REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2013).

The Veteran contends that he has bilateral hearing loss and tinnitus, related to constant noise exposure in the Air Force, while working as a jet engine mechanic.

The service medical records are negative for any evidence of hearing loss or tinnitus.  However, service personnel records show that the Veteran's military occupation specialty was a jet engine mechanic.  Accordingly, the Board finds that considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2013).  In-service incurrence of injury is therefore met as to acoustic trauma.  

It is not in dispute that the Veteran has current hearing loss and tinnitus.  The question is whether the disabilities are related to service.  The Veteran was afforded a VA audiological examination in April 2010.  The Veteran reported noise exposure in service from aircraft engines while working as an aircraft mechanic, without the use of hearing protection.  He also reported post-service noise exposure while working as an aircraft mechanic, but with the use of hearing protection.  The Veteran also testified during his July 2014 Travel Board hearing that his post-service employment as an aircraft mechanic did not really expose him to much noise because his position was located on the inside and not outside.  See July 2014 Travel Board hearing transcript.  In addition, the Veteran testified that although he reported that he did not experience tinnitus during his April 2010 examination, he did not understand what the examiner meant by tinnitus, and did not understand that she was referring to his complaints of ringing in the ears, which he was experiencing at that time.  See id.

The examiner diagnosed the Veteran with mild sensorineural hearing loss bilaterally, and opined that the hearing loss was less likely as not the result of noise exposure during military service, as the Veteran's hearing was within normal limits at discharge.  The examiner gave no further explanation for is negative opinion regarding the etiology of the Veteran's diagnosed bilateral hearing loss, and failed to provide an opinion on his tinnitus, assumably because of the Veteran's negative reply earlier on in the examination.  

Essentially, the examiner opined that, as there was no evidence of hearing loss at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss was not related to noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  The April 2010 examiner did not provide an adequate opinion as to whether the hearing loss identified after service was related to a disease or injury in service or to the Veteran's reported symptomatology.  Furthermore, the examiner failed to give an opinion on the etiology of the Veteran's reported tinnitus due to inaccurate findings.  

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  
Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus is necessary.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that he has currently diagnosed recurring upper respiratory infections that started during his active military service.  He argues that these respiratory infections may be related to his exposure to a chemical called Methyl Ethyl Ketone, that he was required to use to clean aircraft engine parts during active service.  

Service treatment records show that the Veteran was treated for a cold in October 1962, an upper respiratory infection in September 1963, a cold in October 1964, a viral upper respiratory infection in April 1965, and a cold in September 1967.  The Veteran's May 1970 discharge examination report indicates that the Veteran had a chronic cough for the past 2 and a half years, but no problem in the previous six months.  No chronic respiratory disability was diagnosed at that time.

The post-service medical evidence of record shows that in 2006, the Veteran complained of respiratory symptoms, such as coughing, throat clearing, nasal congestion and sniffing.  A July 2006 treatment record indicates that he underwent a 24-hour pH probe study to evaluate complaints of chronic cough and throat clearing, which demonstrated no evidence of abnormal acid reflux.  September 2006 treatment records indicate that his symptoms were found to be consistent with vasomotor rhinitis, which is classified as a form of upper respiratory infection.

The Veteran's claimed recurring upper respiratory infections are manifested by symptoms that the Veteran is competent to report.  Service treatment records show that the Veteran was treated for upper respiratory infections in service.  These records, along with the Veteran's reports of a continuity of symptomatology provide evidence that he has a current upper respiratory disability that may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing upper respiratory disability in the years following service is not of record.  Furthermore, there is no medical opinion of record addressing the etiology of any currently diagnosed upper respiratory disability.

Therefore, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed upper respiratory disability.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss or tinnitus is the result of noise exposure or other injury or disease in active service.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran a VA examination to determine the diagnosis and etiology of any diagnosed upper respiratory disability.  

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should determine what if any upper respiratory conditions are present, to include vasomotor rhinitis. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed upper respiratory disability, including vasomotor rhinitis, is etiologically related, in whole or in part, to the Veteran's active service, to include his exposure to a chemical called Methyl Ethyl Ketone, used to clean aircraft engine parts.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then readjudicate the Veteran's remaining claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


